Title: To Thomas Jefferson from William John Coffee, 1 November 1821
From: Coffee, William John
To: Jefferson, Thomas


Most Honbl Sir
New. York.
November 1st 1821
When last I had the Pleasure of seeing you, I think you had a desire to have your Picture cleaned & repaired, and which you then Postponed on account of your being likely to be from home at the time you would wish to superintend the work,If you now have time to attend to them and feel the same disposition, it would give me much gratification to Pay you a Visit for that Purpose,I have nothing to do in N. Y. this winter, that will Induce me to contend with so rough a friend as the North western, If I Could Employ my time in a more Pleasant Climate for two or three Month, The Expences attach’d to the operation would be my traveling to and from Monticelo say 70 Dollars; I lament the state of the fine Arts is such as will not permit me to offer my Services in a more Pleasing way to my Feeling, in The Spring I Shall return to my Native Land,If you deside on the Necessity of having them Cleaned, your Condescension will I hope favor me with an early Information in which Case I must Procure some good VarnishThat you do and may continue to Enjoy the Blessings of good Health is the hope of your Respectful and Sincere Obt S.t.W. J. Coffee